Citation Nr: 1716743	
Decision Date: 05/17/17    Archive Date: 05/22/17

DOCKET NO.  11-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder prior to August 23, 2012.

2. Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder since August 23, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In August 2012, the Veteran testified at a hearing before the undersigned. A transcript of the hearing is of record.

By way of procedural history, in February 2010, the Veteran filed a claim for an increased rating for posttraumatic stress disorder. In a September 2010 rating decision, VA granted a 50 percent rating. The Veteran disagreed with the decision and the claim was brought before the Board which remanded the claim for a new examination in August 2014.  Subsequently, in a November 2014 rating decision the RO granted a 70 percent rating from August 23, 2012.  The Board finds that while an increased rating has been granted by VA, a staged rating, as it is here, does not constitute a full grant in benefit; as such the claim for increased rating has been returned to the Board for further evaluation on the merits. AB v. Brown, 6 Vet. App. 35 (1993).
 

FINDINGS OF FACT

1.  For the period prior to July 22, 2015, the Veteran's posttraumatic stress disorder was manifested by symptoms causing occupational and social impairment, with deficiencies in most areas, but not by symptoms causing total occupational and social impairment.

2.  For the period beginning July 23, 2015, the Veteran's posttraumatic stress disorder was manifested by symptoms causing total occupational and social impairment.


CONCLUSIONS OF LAW

1. For the period prior to August 23, 2012 entitlement to an evaluation of 70 percent, but no higher, for posttraumatic stress disorder is warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.327, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).

2. Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder from August 23, 2012 to July 22, 2015 is not warranted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 3.327, 4.3, 4.7, 4.130, Diagnostic Code 9411. 

3.  For the period beginning July 23, 2015 entitlement to a 100 percent evaluation for posttraumatic stress disorder is warranted.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 3.327, 4.3, 4.7, 4.130, Diagnostic Code 9411.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder. 38 U.S.C.A. § 1155. In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant. 38 C.F.R. § 4.3. If there is a question as to which evaluation to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Posttraumatic stress disorder is evaluated pursuant to the General Rating Formula for Mental Disorders. A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); or inability to establish and maintain effective relationships. Id.

The criteria for a 100 percent rating are total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self of others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name. Id.

In evaluating the evidence, the Board also considers the various global assessment of functioning scores that clinicians have assigned. The global assessment of functioning score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995). A global assessment of functioning score of 61 to 70 indicates some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships. A global assessment of functioning score of 51 to 60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning. A global assessment of functioning score of 41 to 50 indicates there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job). The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a global assessment of functioning score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.

The Board observes that to adequately evaluate and assign the appropriate disability rating to the Veteran's service-connected psychiatric disability, the Board must analyze the evidence as a whole, including the Veteran's global assessment of functioning scores and the enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 9411. Mauerhan v. Principi, 16 Vet. App. 436 (2002) (rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV).

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan, 16 Vet. App. 436. 

The Veteran was provided VA psychiatric examinations in August 2010, October 2014, and August 2015. At the August 2010 examination, the examiner opined that the Veteran's symptoms resulted in significant deficiencies in quality of life at home and at work. The Veteran reported depression, irritability and having a short fuse, with several outbursts that contributed to difficulty with supervisors and customers at his job. He reported being reprimanded on several occasions and that his job had been modified to minimize interaction with people. The Veteran stated his relationships with his wife and two of his children were also strained. He denied suicidal thoughts, but reported thinking that if he had died in Vietnam he would not have his current problems. The Veteran stated he had lost interest in activities he used to enjoy, and was emotionally numb and detached from people and surroundings at times. He reported being easily startled, watchful and alert, that he often checked windows and locks and needed to sit with his back to the wall at restaurants. The Veteran reported a panic attack at least once per month, but the examiner noted that panic attack symptoms occurred daily. 

Mental status examination revealed no evidence of a thought disorder, hallucinations or delusions was reported. The examiner noted that the Veteran made appropriate eye contact but seemed unable to get comfortable. Short term memory difficulties were attributed to anxiety and depression, but long term memory appeared intact. The Veteran reported obsessive/ compulsive behavior; specifically that he would align paper towel roll labels and needed to arrange clothes in a specific way. The examiner noted normal rate/flow of speech, and that impulse control and judgment were fair to poor. A global assessment of functioning score of 50 was assigned.

At his October 2014 examination the Veteran was assessed with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood but not total occupational and social impairment. The examiner noted that the Veteran's relationships with his wife and daughter were fair, though his relationship with one of his sons was poor, due to that son's substance use problems. The Veteran reported that he used to travel and socialize, but now spent most of his time alone. The Veteran was employed as an electrical contractor, but reported that work was stressful. The examiner noted that irritability and sleep difficulties significantly impacted the appellant on his job. The examiner also noted symptoms of a depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbance of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting. The examiner opined that the Veteran's posttraumatic stress disorder symptoms were severe, causing significant impairment in his social and occupational functioning. 

The most recent VA psychiatric examination was conducted in August 2015. That examination again found occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  There was no evidence of total occupational and social impairment. The Veteran reported increased isolation, irritability, panic, sleep impairment, chronic guilt related to combat traumas, frequent nightmares and flashbacks. The examiner found that the appellant had a depressed mood, anxiety, and suspiciousness.  Panic attacks reportedly occurred weekly or less often.  There was evidence of chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a worklike setting and inability to establish and maintain effective relationships. In the category of "other symptoms" the examiner noted "guilt." The examiner found that the Veteran's symptoms were severe and appeared to have worsened since the last examination.

A July 2011 letter from the Veteran's VA psychiatrist stated that despite participation in outpatient treatment, the appellant continued to experience almost daily panic attacks, and was finding it more difficult to concentrate and supervise workers in his job as a foreman. An August 23, 2012 letter from the Veteran's VA psychiatric mental health nurse practitioner stated that the appellant's symptoms had been exacerbated by recent events, to include his wife's mental health issues and his son's physical health issues. The letter stated that the Veteran reported smelling gunfire, hearing the sound of helicopters and seeing the faces of his comrades who had been killed. 

A July 23, 2015 letter from the Veteran's VA psychiatric mental health nurse practitioner stated the Veteran found it difficult to control his anger, having "exploded" in meetings.  He also had difficulty concentrating on work, and that he took early retirement on advisement of his therapist. The letter asserted the Veteran was unable to perform even sedentary work, solely due to his posttraumatic stress disorder. A July 24, 2015 letter submitted by a VA psychiatric mental health nurse practitioner similarly asserted that the Veteran was unable to obtain or maintain gainful employment due to his service-connected condition. 

VA treatment notes from September 2010 through July 2012 detail ongoing sleep difficulty and anxiety, but normal speech, thought process, behavior and appearance. In September 2010, the Veteran recounted an enjoyable trip to Russia with a friend, but also reported challenges due to his wife's mental disturbances. The Veteran also regularly reported concern over the physical health of his younger son, and mental health of his daughter. In July 2011 the Veteran recounted helping a childhood friend receive services through VA. In October 2011, the Veteran stated that at a Columbus Day parade, he began yelling about war and a lack of concern for people who served, until a friend calmed him down. However, in several other treatment notes the Veteran reported that he enjoyed driving his car and marching in various parades, and participated in such parades by handing out flags to onlookers. Throughout the period, the Veteran reported problems at work due to difficulty concentrating and bouts of irritability.

VA treatment notes from August 2013 through September 2016 document continued irritability and sleep impairment, as well as increasing anxiety, but normal speech, thought process, behavior and appearance. All depression screens during this period were negative, and attention span and memory were reported to be intact. The Veteran reported several outburst incidents and being irritable.  These included "blowing up" at a good friend and co-workers. The Veteran expressed that on many occasions he no longer had the patience to deal with people. In June 2014 the Veteran reported that his relationship with his son was strained by his son's drug use and health problems. In July 2014 the Veteran stated that he could no longer function in his business, especially dealing with people. During this period VA treatment records note that the Veteran's condition affected his business operations, to include avoidance of contractor meetings, conflicts with clients and decreasing staff. Several treatment notes indicate the Veteran had difficulty going places, though an April 2015 note stated that the Veteran was involved with the Corvette club, and performed work in his community. In July 2015 the Veteran described his anticipation of a gathering of friends and relatives for his grandson's first birthday. In November 2015 the Veteran reported giving a presentation along with three other veterans at his grandson's school. 

In response to questioning at his August 2012 Board hearing, the Veteran stated he does not ever hear or see things that are not there. He recounted an incident where he went camping but left in the middle of the night, as well as an incident where he became enraged because his son did not give him a check. The Veteran denied destruction of property during anger fits. He stated that he did not isolate from his wife and enjoyed going to model train events, but would not feel comfortable going alone.

Several lay statements from the Veteran's family are of record. A July 2010 lay statement from the Veteran's brother described the appellant as quiet, withdrawn, depressed, angry and unapproachable. He stated the Veteran had no patience for clutter, had to face labels forward, had to double-bag garbage, and kept bath towels over the car mats. He also reported the Veteran was intolerant to extreme heat, as it would bring on memories of the jungles of Viet Nam. 

A July 2010 letter from the Veteran's wife recounted that she would receive bruises due to the appellant's thrashing in his sleep. She reported they were unable to travel because of the Veteran's panic attacks, and that strange locations escalated his anxiety. She stated that she and her children had received verbal abuse from the Veteran. In an August 2012 letter, the Veteran's son reported that the appellant had regular issues with anger and mistrust, and that he seemed alert all the time. 

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder prior to August 22, 2012.

The Board notes that in evaluating psychiatric disorders, the functional effects of the disorder, when evaluating the totality of symptoms, is of primary concern; in this regard, the symptoms listed in the criteria act more as examples, than an exhaustive list of requisite manifestations of a Veteran's posttraumatic stress disorder.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118, (Fed. Cir. 2013); Mauerhan, 16 Vet.App., at 442.

After considering the evidence and the rating criteria detailed above the Board finds that the Veteran's functional impairment and symptomatology for the relevant period more closely approximated those specified at the 70 percent rating criteria. A review of the record indicates difficulty in adapting to stressful circumstances at work and in the Veteran's home life. Specifically, the Veteran reported that he was reprimanded at work and reassigned to a position with less social interaction responsibility. Additionally, the Veteran reported strained relationships with his wife and daughter due to their mental health symptoms, as well as with one of his sons due to his physical problems and drug abuse. The Board notes reports of obsessional rituals, to include facing all paper towel labels forward and checking locks. With regard to panic attacks, the July 2011 letter reported the Veteran experienced a panic attack nearly every day. The August 2010 VA examiner noted some impaired impulse control manifesting as unprovoked irritability. The August 2010 VA examiner assigned a global assessment of functioning score of 50, indicating "severe" symptomatology.

While a 70 percent rating is in order, the preponderance of the evidence is against finding that the functional impairment or symptomatology associated with the Veteran's posttraumatic stress disorder during this period approximates those specified at the 100 percent level. In general, the Veteran maintained gainful employment during the pertinent period, despite reported reprimands and reassignment. Moreover, the Veteran maintained relationships with family and friends, despite evidence that such relationships were strained, and he reported attendance at various social events and activities within his community. No evidence of record demonstrates suicidal or homicidal ideation or any acts of violence during the pertinent period. The record is silent as to any evidence of deficiencies in thought processes or communication, disorientation as to time or place, or neglect of personal appearance or hygiene.  As such, the evidence of record does not indicate total occupational or social impairment during the period at issue.  

Thus, viewing all evidence in the light most favorable to the Veteran, the Board finds that an evaluation of 70 percent, but no higher, for posttraumatic stress disorder, prior to August 22, 2012 is warranted. 

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder since August 23, 2012

The October 2014 and August 2015 VA examinations both assessed the Veteran with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood. Both examinations were negative for total occupational and social impairment.  Moreover, prior to July 23, 2015, the Veteran reported participation in various organizations and events, to include the Corvette Club and at several parades. Although the appellant testified at his August 2012 Board hearing that he did not go anywhere anymore, VA treatment records indicate vacations and trips with his family, to include a cruise, holiday visitations and numerous visits with his grandchildren. While the treatment records include evidence that the appellant is anxious when traveling these records also show that the Veteran has enjoyed these trips  The evidence of record also indicates an improving relationship with the Veteran's middle son due to the son's discontinuation of drug use, and an ongoing, live-in relationship with his wife. The Veteran entrusted the family business to his youngest son, and maintained an active, though strained, relationship with his daughter during the pertinent period.  It is also worth noting that the October 2014 VA examination was explicitly negative for delusions or hallucinations, as well as gross impairment in thought processes or communication, grossly inappropriate behavior, intermittent inability to perform activities of daily living, disorientation to time or place, persistent danger of hurting self or others, or any memory loss. 

Significantly, the July 23 and 24, 2015 letters from separate VA psychiatric mental health nurse practitioners indicated that the Veteran was unfit for any employment solely due to symptoms associated with his posttraumatic stress disorder.  While the August 2015 examination report suggested that the appellant's symptoms were only severe, in light of the July 2015 letters and the reasoning provided therein the Board will resolve reasonable doubt and conclude that effective July 23, 2015, posttraumatic stress disorder was productive of total occupational impairment.   Wise v. Shinseki, 26 Vet. App. 517, 531   (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").

The question of entitlement to referral for consideration of an extraschedular rating is neither an issue argued by the claimant nor reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  





ORDER

Entitlement to a 70 percent evaluation, but no higher, for posttraumatic stress disorder, prior to August 23, 2012 is granted subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to an evaluation in excess of 70 percent for posttraumatic stress disorder from August 23, 2012 to July 22, 2015 is denied.

Entitlement to a 100 percent evaluation for posttraumatic stress disorder effective July 23, 2015 is granted subject to the laws and regulations governing the award of monetary benefits.  




____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


